                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

   LAKEISHA TERRY,                               )
                                                 )        Case No. 1:20-cv-104
          Plaintiff,                             )
                                                 )        Judge Travis R. McDonough
   v.                                            )
                                                 )        Magistrate Judge H. Bruce Guyton
   ANDREW M. SAUL,                               )
   Commissioner of Social Security,              )
                                                 )
          Defendant.                             )


                                              ORDER



         On June 30, 2021, United States Magistrate Judge H. Bruce Guyton filed his Report and

  Recommendation (Doc. 22) pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

  Procedure 72(b). Magistrate Judge Guyton recommended that:

                Plaintiff’s motion for summary judgment (Doc. 17) be GRANTED IN

                 PART;

                Defendant’s motion for summary judgment (Doc. 20) be DENIED; and

                Defendant’s decision denying benefits be REMANDED for the

                 administrative law judge to appropriately consider Plaintiff’s mental

                 impairments in making a residual functional capacity (“RFC”)

                 determination, consistent with Magistrate Judge Guyton’s report and

                 recommendation.




Case 1:20-cv-00104-TRM-HBG Document 24 Filed 07/30/21 Page 1 of 2 PageID #: 1460
         Plaintiff did not file objections to the Magistrate Judge’s Report and Recommendation.1

  Defendant filed a timely notice regarding Magistrate Judge Guyton’s Report and

  Recommendation, indicating that “the Defendant rests, and will not be filing any further papers

  pertaining to the merits of this case, including objections to the Magistrate’s Report &

  Recommendation.” (Doc. 23, at 1.) Nevertheless, the Court has reviewed the Report and

  Recommendation, as well as the record, and it agrees with Magistrate Judge Guyton’s well-

  reasoned conclusions.

         Accordingly:

                Plaintiff’s motion for summary judgment (Doc. 17) is hereby GRANTED

                 IN PART.

                Defendant’s motion for summary judgment (Doc. 20) is DENIED.

                Defendant’s decision denying benefits is REMANDED for further proceedings

                 consistent with Magistrate Judge Guyton’s report and recommendation (Doc. 22).

         SO ORDERED.

                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE




  1
    Magistrate Judge Guyton specifically advised Plaintiff that she had 14 days in which to object
  to the Report and Recommendation and that failure to do so would waive her right to appeal.
  (Doc. 22, at 23 n.4); see Fed. R. Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140, 148-51
  (1985) (noting that “[i]t does not appear that Congress intended to require district court review of
  a magistrate’s factual or legal conclusions, under a de novo or any other standard, when neither
  party objects to those findings”). Even taking into account the three additional days for service
  provided by Fed. R. Civ. P. 6(d), the period in which Plaintiff could timely file any objections
  has now expired.


                                     2
Case 1:20-cv-00104-TRM-HBG Document 24 Filed 07/30/21 Page 2 of 2 PageID #: 1461
